Citation Nr: 0126520	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  01-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to basic eligibility for 
Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

In July 1957, the RO determined that the appellant did not 
meet basic eligibility requirements for VA benefits and 
denied the claim again on multiple subsequent occasions.  In 
a January 1995 decision, the Board denied the appellant's 
claim for entitlement to basic eligibility for VA 
compensation on the basis that the recently submitted 
evidence was insufficient to reopen the claim.  This is the 
most recent final decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision, of the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that the appellant did not have 
the required military service to be eligible for VA benefits.  
The appellant appealed this decision.  The RO also considered 
this matter in terms of whether new and material evidence had 
been submitted to reopen a previously denied claim for 
entitlement, as shown in the statement of the case furnished 
in March 2001.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the new and material 
evidence requirement set forth in 38 U.S.C.A. § 5108 applies 
to the reopening of claims that were disallowed for any 
reason, including those claims for establishing status as a 
claimant.  See D'Amico v. West, 209 F.3d 1322, 1326-1327 
(Fed. Cir. 2000).   The Board of Veterans' Appeals (Board) 
finds, therefore, that the proper issue on appeal is whether 
new and material evidence has been submitted to reopen the 
claim.


FINDINGS OF FACT

1.  Any VA duty to notify and assist the appellant has been 
satisfied.

2.  In a January 1995 decision, the Board denied the 
appellant's claim for entitlement to basic eligibility for VA 
compensation on the basis that the recently submitted 
evidence was insufficient to reopen the claim.

3.  Additional evidence submitted since the January 1995 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.
CONCLUSION OF LAW

The January 1995 Board determination that the appellant had 
no qualifying service in the Armed Forces of the United 
States is final, new and material evidence has not been 
submitted, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board notes that the statute pertaining to an 
individual's status as a claimant, the well-grounded claim 
requirement, and VA's duty to assist the appellant in 
developing his claim was recently revised.  Under the revised 
statute, an individual who has not established basic 
eligibility for VA benefits by showing that he has qualifying 
military service is considered a "claimant," and is entitled 
to assistance and the level of adjudication provided to those 
who have established qualifying service.  In addition, there 
is no longer any requirement to establish a well-grounded 
claim prior to VA having a duty to assist the claimant in 
developing his case.  The revision to the statute does not 
require the VA to reopen a claim that was previously denied 
in the absence of new and material evidence.  The Veterans 
Claims Assistance Act of 2000, (VCAA) 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

The VA has already met all obligations to the appellant under 
this new legislation.  In a letter of May 2000, he was 
informed of the type of evidence needed to support his claim 
and in the Statement of the Case, he was advised of the 
applicable law and regulations and an explanation of the 
basis for the decision.  He has been offered the opportunity 
to submit evidence and argument on the issue on appeal, and 
has done so. He was also afforded a hearing.  He has not 
identified any additional relevant evidence that the RO could 
assist him in obtaining.

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R § 3.159 (d)).  

Although the appellant's claim was adjudicated under the 
rules in effect prior to the revision to the statute, the 
Board finds that the change in the law has no material effect 
on the adjudication of the appellant's claim.  His 
eligibility for VA benefits is contingent on certification of 
service by the service department, and the RO informed him of 
that requirement in the March 2001 statement of the case.  
The RO obtained his original claims file, which included a 
report from the service department regarding his claimed 
service, and the appellant was notified of that evidence.  
The appellant has not provided any new identifying 
information that would warrant an additional search by the 
service department.  Sarmiento v. Brown, 7 Vet. App. 80, 82 
(1994).  The appellant has not submitted any documents in 
support of his current claim, nor has he reported the 
existence of any evidence that is relevant to the claim.  The 
Board finds, therefore, that it can decide the issue on 
appeal without prejudice to the appellant.  Bernard v Brown, 
4 Vet. App. 384 (1993)

II.  Factual Background

In May 1957, the RO requested certification of the 
appellant's service from the service department.  In June 
1957, the service department responded that the subject 
individual had no recognized guerrilla service and he was not 
a member of the Philippine Commonwealth Army in the service 
of the Armed Forces of the United States.

In July 1957, the RO notified the appellant by letter that 
his claim was denied.  The appellant did not appeal.

The appellant filed multiple claims to reopen between July 
1957 and January 1995.   Included with those claims were 
supporting statements, copies of Philippine service 
department documents, a photocopy of a Purple Heart award 
with the recipient's name obscured, and copies of what appear 
to be an Affidavit for Philippine Army Personnel and a 
Philippine Army certificate.  The Board considered this 
evidence in its January 1995 decision.

Also previously before the Board were documents reflecting 
repeated requests to the United States Army Reserve Personnel 
Center (ARPERCEN) for verification of the appellant's claimed 
service.  In an April 1992 reply to a March 1992 request from 
the RO, ARPERCEN found that no change in the prior negative 
certification of June 1957 was warranted.  In May 1992, the 
RO submitted a follow up request to ARPERCEN to include 
consideration of a copy of the appellant's Affidavit for 
Philippine Army Personnel.  ARPERCEN's reply dated in August 
1992 states that the evidence submitted was insufficient to 
warrant a change in prior negative certifications from June 
1957 and March 1992.

Based on this evidence, in January 1995, the Board determined 
that the evidence received since 1957 was not new and 
material and denied the appellant's claim for basic 
entitlement to VA compensation.

The appellant again claimed entitlement to VA benefits.  The 
evidence submitted subsequent to the prior final decision 
includes a March 2000 medical certificate from St. Ross 
Medical Clinic, a Philippine Department of Health 
Certification received in September 2000, and a POW medical 
history form signed by the appellant in June 2000.  The 
appellant also submitted repeated assertions that he should 
be awarded veteran status as a POW.
III. Analysis

In a January 1995 decision, the Board denied the appellant's 
application to reopen his claim for basic entitlement to 
benefits on the basis that the recently submitted evidence 
was insufficient to reopen the claim.  The January 1995 Board 
decision is final.  38 U.S.C.A. § 7104 (West 1991).  However, 
the claim will be reopened in the event that new and material 
evidence is presented.  Because the January 1995 Board 
decision was the last final disallowance, the Board must 
review all of the evidence submitted by the appellant since 
that action to determine whether the appellant's claim should 
be reopened and readjudicated on a de novo basis.  Evans v. 
Brown, 
9 Vet. App. 273 (1996).  Despite the finality of a prior 
final decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2000).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service. 38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1.  Additionally, service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department. 38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a service department determination as 
to an individual's service shall be binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In this case, the only evidence submitted since the Board's 
prior final decision of January 1995 is medical records 
addressing the appellant's current medical problems and a POW 
medical history form recently signed by the appellant.  The 
medical evidence, while new, is not material, as it is 
irrelevant to the issue before the Board, as to whether the 
appellant has qualifying service.  The POW form filled out by 
the appellant does not give provide any new information that 
would warrant resubmitting his case to ARPERCEN.   

For the above reasons, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
of basic eligibility for VA benefits. 38 C.F.R. § 3.156(a).  
As new and material evidence has not been submitted to reopen 
the appellant's claim, the Board's analysis must end here.  
See Butler v. Brown, 9 Vet. App. 167, 171 (1996).


ORDER

New and material evidence not having been submitted, the 
claim to establish eligibility for benefits under the laws 
administered by VA is not reopened.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 


